Exhibit 10.50

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of March 12, 2014, by and among MRC ENERGY
COMPANY, a Texas corporation (the “Borrower”), the LENDERS party hereto and
ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
September 28, 2012 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects and the Administrative
Agent and the Lenders have agreed to do so on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:
SECTION 1.Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 4 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
1.1    Amended Definition. The following definitions in Section 1.1 of the
Credit Agreement shall be and they hereby are amended and restated in their
entirety to read as follows:
“Borrowing Base Equalization Date” means the earlier of (a) June 30, 2015, (b)
the date after the Fourth Amendment Effective Date on which the Borrower
receives Net Cash Proceeds from the issuance of senior unsecured notes in either
a registered public offering or in a private placement conducted pursuant to
Rule 144A under the Securities Act of 1933 and Regulation S in an amount greater
than or equal to $10,000,000 in accordance with the terms of this Agreement or
(c) the date on which the Borrowing Base is equal to the Conforming Borrowing
Base and Borrower voluntarily informs the Administrative Agent in writing that
the Conforming Borrowing Base and the Borrowing Base are and will be the same.
“LIBOR Rate” means,

PAGE 1





--------------------------------------------------------------------------------



(a)    for any Interest Period with respect to any Eurodollar-based Advance, the
per annum rate of interest, expressed on the basis of a year of 360 days,
determined by the Administrative Agent, which is equal to the offered rate set
by ICE Benchmark Administration for deposits in Dollars (as set forth by any
service selected by the Administrative Agent that has been nominated by ICE
Benchmark Administration as an authorized information vendor for the purpose of
displaying such rates) with a term equivalent to such Eurodollar-Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Eurodollar-Interest Period. If the rates
referenced in the preceding sentence are not available, “LIBOR Rate” shall mean
the per annum rate of interest determined by the Administrative Agent as the
rate of interest, expressed on a basis of 360 days, at which deposits in Dollars
for delivery on the first day of such Eurodollar-Interest Period in same day
funds in the approximate amount of the Eurodollar-based Advance being made,
continued or converted by the Administrative Agent and with a term and amount
comparable to such Eurodollar-Interest Period and principal amount of such
Eurodollar-based Advance as would be offered by the Administrative Agent’s
London Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Eurodollar-Interest Period; and
(b)    for purposes of determining the Daily Adjusting LIBOR Rate in connection
with a Base Rate Advance, the per annum rate of interest, expressed on the basis
of a year of 360 days, determined by the Administrative Agent, which is equal to
the offered rate set by ICE Benchmark Administration for deposits in Dollars (as
set forth by any service selected by the Administrative Agent that has been
nominated by ICE Benchmark Administration as an authorized information vendor
for the purpose of displaying such rates) with a term equivalent to one (1)
month, determined as of approximately 11:00 a.m. (London time) on such day, or
if such day is not a Business Day, on the immediately preceding Business Day. If
the rates referenced in the preceding sentence are not available, “LIBOR Rate”
shall mean the per annum rate of interest determined by the Administrative Agent
as the rate of interest, expressed on a basis of 360 days, at which deposits in
Dollars for delivery on such day in same day funds in the approximate amount of
the Base Rate Advance being made or converted by the Administrative Agent and
with a term equal to one (1) month and amount comparable to the principal amount
of such Base Rate Advance as would be offered by the Administrative Agent’s
London Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) on such day.
1.2    Additional Definition. The following definition shall be and it hereby is
added to Section 1.1 of the Credit Agreement in alphabetical order:
“Fourth Amendment Effective Date” means March 12, 2014.
1.3    Deleted Definitions. The definitions of “Consolidated Current Assets”,
“Consolidated Current Liabilities” and “Current Ratio” in Section 1.1 of the
Credit Agreement shall be and they hereby are deleted in their entirety.

PAGE 2





--------------------------------------------------------------------------------



1.4    Section 4.1. Section 4.1 of the Credit Agreement shall be and it hereby
is amended and restated in its entirety to read as follows:
4.1    Borrowing Base. The term “Conforming Borrowing Base” means, as of the
date of determination thereof prior to the Borrowing Base Equalization Date, the
designated loan value as calculated by Lenders in their sole discretion assigned
to the discounted present value of future net income accruing to the Borrowing
Base Properties, based upon Lenders’ in-house evaluation of Borrowing Base
Properties. Before the Borrowing Base Equalization Date the term “Borrowing
Base” has the meaning set forth below, and will be determined in relation to the
Conforming Borrowing Base. On and after the Borrowing Base Equalization Date,
the term “Borrowing Base” means, as of the date of determination thereof, the
designated loan value as calculated by Lenders in their sole discretion assigned
to the discounted present value of future net income accruing to the Borrowing
Base Properties, based upon Lenders’ in-house evaluation of Borrowing Base
Properties. The Lenders’ determination of the Conforming Borrowing Base and
Borrowing Base will be made in accordance with then-current practices, economic
and pricing parameters, methodology, assumptions, and customary procedures and
standards established by each Lender from time to time for its petroleum
industry customers including without limitation (a) an analysis of such reserves
and production data with respect to the Hydrocarbon Interests of the Credit
Parties in all of their Oil and Gas Properties, including the Mortgaged
Properties, as is provided to Lenders in accordance herewith, (b) an analysis of
the assets, liabilities, cash flow, business, properties, prospects, management
and ownership of each Credit Party, and (c) such other credit factors as each
Lender customarily considers in evaluating similar oil and gas credits. Borrower
acknowledges that the determination of the Borrowing Base contains an equity
cushion (collateral value in excess of loan amount) which Borrower acknowledges
to be essential for the adequate protection of Lenders. As of the Fourth
Amendment Effective Date, the Borrowing Base shall be $385,000,000 and the
Conforming Borrowing Base shall be $310,000,000. Until the Borrowing Base
Equalization Date, the Borrowing Base shall exceed the Conforming Borrowing Base
by $75,000,000, subject to adjustments as a result of dispositions permitted
under Section 8.4(k). Prior to the Borrowing Base Equalization Date, any
increase in the Conforming Borrowing Base as a result of the most recent
redetermination thereof shall result in an equal increase in the Borrowing Base.
On and after the Borrowing Base Equalization Date, the Borrowing Base shall
equal the Conforming Borrowing Base then in effect and all references to
Conforming Borrowing Base and Borrowing Base shall mean the Borrowing Base then
in effect.
1.5    Leverage Ratio. Section 7.9 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:
7.9    Total Debt to Consolidated EBITDA Ratio. Maintain as of the last day of
each Fiscal Quarter, a Total Debt to Consolidated EBITDA Ratio of not more than
4.25 to 1.00.

PAGE 3





--------------------------------------------------------------------------------



1.6    Schedule 1.1. Schedule 1.1 to the Credit Agreement shall be and it hereby
is amended and restated in its entirety and replaced with Schedule 1.1 attached
hereto
1.7    Schedule 1.2. Schedule 1.2 to the Credit Agreement shall be and it hereby
is amended and restated in its entirety and replaced with Schedule 1.2 attached
hereto.
SECTION 2.     Redetermined Borrowing Base and Conforming Borrowing Base. This
Amendment shall constitute notice of a redetermination of the Borrowing Base and
the Conforming Borrowing Base pursuant to Section 4.2 of the Credit Agreement,
and the Administrative Agent, the Lenders and the Borrower hereby acknowledge
that effective as of the date hereof, the Borrowing Base shall be $385,000,000
and the Conforming Borrowing Base shall be $310,000,000 and such redetermined
Borrowing Base and Conforming Borrowing Base shall remain in effect until the
date the Borrowing Base and the Conforming Borrowing Base are otherwise adjusted
pursuant to the terms of the Credit Agreement. The redetermination of the
Borrowing Base and the Conforming Borrowing Base contained herein shall
constitute the Determination Date to occur on or about May 1, 2014.
SECTION 3.    New Lenders, Departing Lender and Reallocation and Increase of
Revolving Credit Commitment Amounts. The Lenders have agreed among themselves to
reallocate their respective Revolving Credit Commitment Amounts, and to, among
other things, allow certain financial institutions identified by RBC Capital
Markets1 (“RBC Capital”), in its capacity as a Joint Lead Arranger, in
consultation with the Borrower, to become a party to the Credit Agreement as a
Lender (each, a “New Lender”). In addition, Capital One, N.A. (the “Departing
Lender”) desires to assign all of its rights and obligations as a Lender under
the Credit Agreement to the New Lenders and to no longer be a party to the
Credit Agreement. Each of the Administrative Agent and the Borrower hereby
consent to (i) the reallocation of the Revolving Credit Commitment Amounts, (ii)
each New Lender’s agreement to provide a Revolving Credit Commitment Amount and
(iii) the Departing Lender’s assignment of its rights, interests, liabilities
and obligations under the Credit Agreement to the other Lenders. On the date
this Amendment becomes effective and after giving effect to such reallocation
and assignment and increase of the Revolving Credit Aggregate Commitment, the
Revolving Credit Commitment of the Departing Lender shall terminate and the
Revolving Credit Commitment Amount of each Lender shall be as set forth on
Schedule 1.2 of this Amendment. Each Lender hereby consents to the Revolving
Credit Commitment Amount set forth on Schedule 1.2 of this Amendment. The
reallocation of the Revolving Credit Commitment Amounts among the Lenders,
including the assignment by the Departing Lender of all of its respective
rights, interests, liabilities and obligations under the Credit Agreement to the
Lenders and the acquisition by each New Lender of an interest in the Revolving
Credit Aggregate Commitment, shall be deemed to have been consummated pursuant
to the terms of the Assignment and Assumption attached as Exhibit D to the
Credit Agreement as if the Lenders, including each New Lender and the Departing
Lender, had executed an Assignment and Assumption with respect to such
reallocation; provided that in connection with such reallocation, the Departing
Lender shall receive on the date this Amendment becomes effective payment of an
amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Obligations, accrued interest


1 The global brand name for the corporate and investment banking businesses of
Royal Bank of Canada and its affiliates.

PAGE 4





--------------------------------------------------------------------------------









thereon, accrued fees and all other amounts payable to it under the Credit
Agreement and the other Loan Documents. The Administrative Agent hereby waives
the $3,500 processing and recordation fee set forth in Section 13.7(b)(iv) of
the Credit Agreement with respect to the assignments and reallocations
contemplated by this Section 3. To the extent requested by any Lender, including
the Departing Lender, and in accordance with Section 11.1 of the Credit
Agreement, the Borrower shall pay to such Lender, within the time period
prescribed by Section 11.1 of the Credit Agreement, any amounts required to be
paid by the Borrower under Section 11.1 of the Credit Agreement in the event the
payment of any principal of any Eurodollar-based Advance or the conversion of
any Eurodollar-based Advance other than on the last day of an Interest Period
applicable thereto is required in connection with the reallocation contemplated
by this Section 3.


SECTION 4.    Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the redetermination of the Borrowing Base and
Conforming Borrowing Base contained in Section 2 of this Amendment and the
reallocation of the Revolving Credit Commitment Amounts contained in Section 3
shall be effective upon the satisfaction of each of the conditions set forth in
this Section 4.
4.1    Execution and Delivery. The Administrative Agent shall have received a
duly executed counterpart of (a) this Amendment signed by the Borrower and the
Lenders and (b) the Consent and Reaffirmation attached hereto signed by each
Guarantor.
4.2    No Default. Upon giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing or shall result from the
effectiveness of this Amendment.
4.3    Fees. The Borrower and the Administrative Agent shall have executed and
delivered a fee letter in connection with this Amendment, and the Administrative
Agent shall have received the fees separately agreed upon in such fee letter.
4.4    Notes. The Administrative Agent shall have received Notes duly executed
by the Borrower for each Lender that requests a Note in accordance with Section
2.2(e) of the Credit Agreement.
4.5    Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.
SECTION 5.    Representations and Warranties. To induce the Lenders to enter
into this Amendment, the Borrower hereby represents and warrants to the Lenders
as follows:
5.1    Reaffirmation of Representations and Warranties. After giving effect to
the amendments herein, each representation and warranty of the Borrower, the
Parent and each other Credit Party contained in the Credit Agreement and in each
of the other Loan Documents to which

PAGE 5





--------------------------------------------------------------------------------



it is a party is true and correct in all material respects as of the date hereof
(without duplication of any materiality qualifier contained therein), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such specified earlier date.
5.2    Corporate Authority; No Conflicts. The execution, delivery and
performance by the Borrower of this Amendment and all documents, instruments and
agreements contemplated herein are within the Borrower’s corporate powers, have
been duly authorized by necessary corporate action by the Borrower, require no
action by or in respect of, or filing with, any court or agency of government
(except for the recording and filing of Collateral Documents and financing
statements) and (a) do not violate in any material respect any Requirement of
Law, (b) are not in contravention of the terms of any material Contractual
Obligation, indenture, agreement or undertaking to which the Borrower is a party
or by which it or its properties are bound where such violation could reasonably
be expected to have a Material Adverse Effect, and (c) do not result in the
creation or imposition of any Lien upon any of the assets of the Borrower except
for Liens permitted by Section 8.2 of the Credit Agreement and otherwise as
permitted in the Credit Agreement.
5.3    Enforceability. This Amendment constitutes the valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
(i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) the availability of
equitable remedies may be limited by equitable principles of general
application.
5.4    No Default. As of the date hereof, both before and immediately after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.
SECTION 6.    Miscellaneous.
6.1    Mortgages. Within thirty (30) days after the Fourth Amendment Effective
Date, the Credit Parties shall have executed and delivered to the Administrative
Agent Mortgages and title information, in each case, reasonably satisfactory to
the Administrative Agent with respect to the Oil and Gas Properties of the
Credit Parties, or the portion thereof, as required by Sections 7.16 and 7.17 of
the Credit Agreement.
6.2    Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by the Borrower. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of the Borrower, the Parent or
any other Credit Party under the Credit Agreement and the other Loan Documents
or the Liens securing the payment and performance thereof, except as amended and
modified hereby.
6.3    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

PAGE 6





--------------------------------------------------------------------------------



6.4    Further Assurances. The Borrower covenants and agrees from time to time,
as and when reasonably requested by the Administrative Agent or the Lenders, to
execute and deliver or cause to be executed or delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or the Lenders may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment.
6.5    Legal Expenses. The Borrower hereby agrees to pay all reasonable and
documented out-of-pocket fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.
6.6    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
6.7    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.8    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
6.9    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.
6.10    Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
6.11    Reference to and Effect on the Loan Documents.
(a)    This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered

PAGE 7





--------------------------------------------------------------------------------



pursuant to the Credit Agreement to the “Credit Agreement”, shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
[Signature pages follow.]

PAGE 8





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.
BORROWER:
 
 
 
 
 
MRC ENERGY COMPANY,
 
as Borrower
 
 
 
 
 
By:
 
/s/ David E. Lancaster
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 






SIGNATURE PAGE



--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
 
 
By:
 
/s/ Rodica Dutka
 
Name:
 
Rodica Dutka
 
Title:
 
Manager, Agency
 



ROYAL BANK OF CANADA,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ Kristan Spivey
 
Name:
 
Kristan Spivey
 
Title:
 
Authorized Signatory
 






SIGNATURE PAGE



--------------------------------------------------------------------------------



CITIBANK, N.A.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Ryan Watson
 
Name:
 
Ryan Watson
 
Title:
 
Senior Vice President
 






SIGNATURE PAGE



--------------------------------------------------------------------------------



COMERICA BANK,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ Brandon M. White
 
Name:
 
Brandon M. White
 
Title:
 
Assistant Vice President
 






SIGNATURE PAGE



--------------------------------------------------------------------------------



SUNTRUST BANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Yann Pino
 
Name:
 
Yann Pino
 
Title:
 
Director
 






SIGNATURE PAGE



--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Mark Sparrow
 
Name:
 
Mark Sparrow
 
Title:
 
Director
 



    



SIGNATURE PAGE



--------------------------------------------------------------------------------



BMO Harris Financing, Inc.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ James V. Ducote
 
Name:
 
James V. Ducote
 
Title:
 
Managing Director
 










SIGNATURE PAGE



--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Tom K. Martin
 
Name:
 
Tom K. Martin
 
Title:
 
Director
 








SIGNATURE PAGE



--------------------------------------------------------------------------------



IBERIABANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Moni Collins
 
Name:
 
Moni Collins
 
Title:
 
Vice President
 








SIGNATURE PAGE



--------------------------------------------------------------------------------



CAPITAL ONE, N.A.,
 
as Departing Lender
 
 
 
 
 
By:
 
/s/ Christopher Kuna
 
Name:
 
Christopher Kuna
 
Title:
 
Vice President
 






SIGNATURE PAGE



--------------------------------------------------------------------------------



Schedule 1.1

Applicable Margin Grid
Revolving Credit Facility
(basis points per annum)


Basis for Pricing
Level I
Level II
Level III
Level IV
Level V
Level VI
Level VII
Borrowing Base Utilization*
< 25%
≥ 25% but
< 50%
≥ 50% but
< 75%
≥ 75% but
< 90%
≥ 90% but
< 100%


> 100% but < 110%


> 110%
Revolving Credit Eurodollar Margin
150
175
200
225
250
300
375
Revolving Credit Base Rate Margin
50
75
100
125
150
200
275
Commitment Fees
37.5
37.5
50
50
50
50
50
Letter of Credit Fees (exclusive of fronting fees)
150
175
200
225
250
300
375



*
Definitions as set forth in the Credit Agreement.








SCHEDULE 1.1

--------------------------------------------------------------------------------





Schedule 1.2

Percentages and Allocations
Revolving Credit
LENDERS
REVOLVING CREDIT
ALLOCATIONS
REVOLVING CREDIT
PERCENTAGE
Royal Bank of Canada
$66,000,000.00
17.14%
Comerica Bank
$53,000,000.00
13.77%
Citibank, N.A.
$53,000,000.00
13.77%
The Bank of Nova Scotia
$53,000,000.00
13.77%
Suntrust Bank
$53,000,000.00
13.77%
BMO Harris Financing, Inc.
$53,000,000.00
13.77%
Wells Fargo Bank, N.A.
$35,000,000.00
9.09%
IBERIABANK
$19,000,000.00
4.94%
TOTALS
$385,000,000.00
100.00%




SCHEDULE 1.2



--------------------------------------------------------------------------------



CONSENT AND REAFFIRMATION
Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Fourth Amendment to Third Amended and Restated Credit
Agreement (the “Fourth Amendment”); (ii) consents to the Borrower’s execution
and delivery thereof; (iii) consents to the terms of the Fourth Amendment; (iv)
affirms that nothing contained therein shall modify in any respect whatsoever
its guaranty of the Indebtedness pursuant to the terms of the Guaranty or the
Liens granted by it pursuant to the terms of the other Loan Documents to which
it is a party securing payment and performance of the Indebtedness, (v)
reaffirms that the Guaranty and the other Loan Documents to which it is a party
and such Liens are and shall continue to remain in full force and effect and are
hereby ratified and confirmed in all respects and (vi) represents and warrants
to the Administrative Agent and the Lenders that, as of the date hereof, (x) all
of the representations and warranties made by it in each of the Loan Documents
to which it is a party are true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such specified earlier date, and
(y) no Default or Event of Default has occurred and is continuing. Although each
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, each Guarantor understands that neither the Administrative
Agent nor any of the Lenders have any obligation to inform any Guarantor of such
matters in the future or to seek any Guarantor’s acknowledgment or agreement to
future amendments or waivers for the Guaranty and other Loan Documents to which
it is a party to remain in full force and effect, and nothing herein shall
create such duty or obligation.
[SIGNATURE PAGES FOLLOW]



CONSENT AND REAFFIRMATION



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Fourth Amendment.




GUARANTORS:
 
 
 
 
 
MRC PERMIAN COMPANY
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 



MRC ROCKIES COMPANY
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

MATADOR PRODUCTION COMPANY
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

LONGWOOD GATHERING AND DISPOSAL SYSTEMS GP, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 


CONSENT AND REAFFIRMATION SIGNATURE PAGE



--------------------------------------------------------------------------------



LONGWOOD GATHERING AND DISPOSAL SYSTEMS, LP
 
 
 
 
 
 
By:
 
Longwood Gathering and Disposal Systems GP, Inc., its General Partner
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 



MATADOR RESOURCES COMPANY
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 






CONSENT AND REAFFIRMATION SIGNATURE PAGE

